(Back to Main Document) [rai10q033107.htm]

LIMITED LIABILITY COMPANY AGREEMENT
OF
LEAF VENTURES, LLC
 
(a Delaware Limited Liability Company)
 
THIS LIMITED LIABILITY COMPANY AGREEMENT is made as of March ____, 2007, by
which LEAF Financial Corporation (the “Class A Member”), Crit DeMent, Miles
Herman, Robert Moskovitz, David English, Matthew Goldenberg and Nicholas
Capparelli (individually each a “Class B Member” and collectively the “Class B
Members”), establish and organize a limited liability company (the “Company”) to
be managed by the Class A Member. The Class A Member and the Class B Member are
sometimes collectively referred to as the “Members”. The Members, intending to
be legally bound, hereby set forth the terms of their agreement as to the
affairs of the Company and the conduct of its business, as follows:
 
DEFINITIONS
 
As used in this Agreement, the capitalized terms shall have the following
meanings:
 
“Act” shall mean the Delaware Limited Liability Company Act, as amended, and any
successor act.
 
“Affiliate” means (i) a Person defined as an affiliate in Section 101 of the
United States Bankruptcy Code, including all insiders (as defined in Section
101), or (ii) any Person controlled by, controlling or under common control with
a Person.
 
“Agreement” shall mean this Limited Liability Company Agreement, as amended.
 
“Capital” shall mean the sum of all of the money and other property contributed
to the Company by the Members as provided herein.
 
“Capital Account” shall mean the book capital account established and maintained
for each Member.
 
“Capital Contributions” shall mean all contributions to the Capital of the
Company made by the Members under the terms of this Agreement.
 
“Capital Contribution” shall mean each initial and any subsequent contribution
to the Capital of the Company by a Member.
 
“Capital Transaction” shall mean any sale, transfer, financing, refinancing,
exchange or other disposition of all or substantially all of the assets of the
Company, not in the ordinary course of business.
 
“Capital Transaction Proceeds” shall mean all cash receipts of the Company
arising from a Capital Transaction (including principal and interest received on
a debt obligation received as consideration, in whole or in part, on a sale of
assets and the net proceeds of
 


--------------------------------------------------------------------------------


 
refinancing of any indebtedness of the Company), less all expenses incurred and
reserves determined by the Class A Member to be necessary in connection with the
Capital Transaction; provided, however, that neither distributions which are
deemed returns of Capital for Federal income tax purposes nor the payment of
Capital Contributions by the Members shall be included within the meaning of the
term Capital Transaction Proceeds.
 
“Certificate” shall mean the Certificate of Formation of the Company as filed
with the Delaware Secretary of State, including any and all amendments thereto.
 
“Code” shall mean the Internal Revenue Code of 1986, as amended.
 
“Distributable Cash” shall mean, for any Fiscal Year (as defined in Section 4
hereof) or portion thereof, Gross Revenues minus the total annual cash
expenditures of the Company (excluding cash expenditures attributable to a
Capital Transaction) and any additions to cash reserves of the Company as
determined by the Class A Member for such period.
 
“Gross Revenues” shall mean, for any Fiscal Year or portion thereof, the total
cash gross receipts from operations of the Company from all sources (but
excluding Capital Transaction Proceeds), Capital Contributions and the proceeds
of any loans made to the Company) for such period.
 
“Interest” or “Interest in the Company” shall mean the ownership interest of
each Member in the Company as set forth in Schedule A, as Schedule A may be
amended from time to time.
 
“Merit Capital Advance LLC Agreement” shall mean the limited liability company
agreement of Merit Capital Advance, LLC, a Delaware limited liability company.
 
“Person” shall mean any individual, corporation, partnership, limited liability
company, trust or other entity.
 
“Regulations” shall mean the regulations promulgated from time to time by the
U.S. Treasury Department under the Code.
 
“Transfer” shall mean any and all types of transfers including, but not limited
to, any sale, conveyance, assignment, disposition, distribution, encumbrance,
pledge, mortgage, hypothecation or gift.
 
“Units” shall mean a representation of a Member’s respective Interest in the
Company.
 
Any capitalized terms not defined above shall have the meanings ascribed to them
in the relevant sections of this Agreement.
 
1. FORMATION AND NAME
 
            The parties to this Agreement agree to establish and organize a
limited liability company pursuant to the Act, upon the terms set forth in this
Agreement. The Members

2

--------------------------------------------------------------------------------


 
are hereby admitted to the Company as members in the Company. The name of the
Company shall be LEAF Ventures, LLC.
 
2. PRINCIPAL AND REGISTERED OFFICE
 
            The principal office of the Company shall be 110 S. Poplar Street,
Suite 101, Wilmington, Delaware 19801, and the registered office of the Company
shall be 110 S. Poplar Street, Suite 101, Wilmington, Delaware 19801. The Class
A Member may from time to time change such principal and registered office upon
written notice to the other Members. All Members agree to execute and deliver
all necessary documents in connection with the registration of the Company in
all jurisdictions requiring such registration.
 
3. PURPOSE
 
            The purpose of the Company shall be to acquire membership interests
in Merit Capital Advance, LLC and to engage in any lawful act or activity for
which limited liability companies may be organized under the Act and engage in
any and all activities necessary, convenient, desirable or incidental to the
foregoing. The Company shall have the authority to do all things necessary or
advisable in order to accomplish such purpose.
 
4. TERM; FISCAL YEAR
 
The existence of the Company shall commence on the date the Certificate is filed
and deemed effective in the office of the Secretary of State of the State of
Delaware and shall continue until the Company is dissolved in accordance with
the provisions of this Agreement (the “Term”). The fiscal year of the Company
(the “Fiscal Year”) shall begin on October 1 and end on September 30 unless
otherwise determined by the Class A Member.
 
5. MEMBERS AND THEIR INTERESTS
 
            5.1. Members. There shall be two classes of Members, the Class A
Member and the Class B Members. Unless otherwise set forth in this Agreement,
the Company shall be managed by the Class A Member in accordance with the
provisions of Section 8. The Members each shall individually have the number of
Units and a corresponding Interest in the Company as set forth on Schedule A
hereto. The Class A Member shall modify Schedule A from time to time, upon the
issuance of additional Units or a transfer of Units to reflect the then current
Members and their respective Interests in the Company and such schedule shall be
kept at the principal office of the Company. The Company may issue partial or
fractional Units.
 
            5.2. Capital Contributions.
 
5.2.1. Members. Each Member agrees to make on the date of this Agreement the
Capital Contribution in the amount set forth opposite such Member’s name on the
attached Schedule A in exchange for the number of Units and Interest in the
Company set forth opposite such Member’s name on the attached Schedule A. The
initial Capital Contribution of the Class A Member is an amount that is equal to
the required initial capital contribution of the Company under the terms of the
Merit Capital Advance LLC Agreement.
3

--------------------------------------------------------------------------------



5.2.2. Additional Capital Contributions. No Class B Member shall be required to
make any additional Capital Contributions to the Company. Any additional Capital
Contributions shall be made by, and in the sole discretion of, the Class A
Member. Notwithstanding the foregoing, the Class A Member shall make additional
Capital Contributions to the Company in an amount equal to any additional
capital contributions required to be made by the Company to Merit Capital
Advance, LLC. Such additional Capital Contributions shall be made immediately
prior to the time the Company is required to make such additional capital
contribution to Merit Capital Advance, LLC.
 
5.3. Vote of Members. Any matter requiring the vote of the Members shall be
determined by a vote in accordance with their Interests as set forth on the
attached Schedule A.
 
5.4. Additional Members. Additional Members may be admitted to the Company or
additional Units issued with the prior written consent of the Members holding in
the aggregate equal to or greater than fifty-one percent (51%) of the Member
Interests in the Company. In the event any additional Members are admitted to
the Company, the Unit(s), Interest(s) and vote in the Company of the most
recently admitted Member(s) shall be as specified at the time such new Member(s)
shall be admitted, and the Interest in the Company of each of the Members of the
Company shall be proportionately reduced, as appropriate. The foregoing shall
not apply to any substituted Member who is the transferee of one or more Units
and Interest in the Company from another Member. The existing Members shall not
have any pre-emptive rights to any additional Units issued hereunder.
 
5.5. Other Activities of Members. The Members may engage in or possess an
interest in other business ventures of any nature, whether or not similar to or
competitive with the activities of the Company, for their respective accounts
and not for the account of the Company or the other Members.
 
5.6. Limitation of Liability of Members. No Member shall have any liability or
obligation for any debts, liabilities or obligations of the Company, or of any
agent or employee of the Company, beyond the Member’s Capital Contribution.
 
5.7. Loans. Loans may be made to the Company by a Member only upon the consent
of the Class A Member. If a Member makes any loan to the Company, or advances
money on its behalf, the amount of any such loan or advance shall not be deemed
an increase in, or contribution to, the Capital Contribution of the Member.
Interest shall accrue on any such loan at an annual rate agreed to by the
Company and the Member making such loan (but not in excess of the maximum rate
allowable under applicable usury laws).
 
5.8. Certain Units Subject to Forfeiture. Notwithstanding any other provision of
this Agreement, as provided below, Mr. Capparelli’s Units are subject to
forfeiture if Mr. Capparelli ceases to be employed by Merit Capital Manager, LLC
or any of its affiliates (“Employer”).
 
5.8.1. If Mr. Capparelli is not employed by Employer prior to the first
anniversary of the date hereof, Mr. Capparelli shall forfeit 100% of his Units.
4

--------------------------------------------------------------------------------



5.8.2. If Mr. Capparelli is employed by Employer on the first anniversary of the
date hereof but is not employed by Employer prior to the second anniversary of
the date hereof, Mr. Capparelli shall forfeit 75% of his Units.
 
5.8.3. If Mr. Capparelli is employed by Employer on the second anniversary of
the date hereof but is not employed by Employer prior to the third anniversary
of the date hereof, Mr. Capparelli shall forfeit 50% of his Units.
 
5.8.4. If Mr. Capparelli is employed by Employer on the third anniversary of the
date hereof but is not employed by Employer prior to the fourth anniversary of
the date hereof, Mr. Capparelli shall forfeit 25% of his Units.
 
5.8.5. If Mr. Capparelli is employed by Employer on the fourth anniversary of
the date hereof, his Units shall no longer be subject to forfeiture.
 
6. CAPITAL ACCOUNTS AND ALLOCATIONS
 
            6.1. Capital Accounts. A single Capital Account shall be
established, determined and maintained for each Member in accordance with the
“alternate test for economic effect” set forth in Regulation §1.704-l(b)(2),
which provides, in part, that a Member’s Capital Account shall be:
 
6.1.1. increased by (i) the amount of money contributed by the Member to the
Company, (ii) the fair market value of any property contributed by the Member to
the Company (net of liabilities secured by such contributed property), and
(iii) allocations to the Member of Company income and gain (or items thereof),
including income and gain exempt from tax; and
 
6.1.2. decreased by (i) the amount of money distributed to the Member by the
Company, (ii) the fair market value of any property distributed to the Member by
the Company (net of liabilities secured by such distributed property), (iii)
allocations to the Member of expenditures of the Company not deductible in
computing its taxable income and not properly capitalized for federal income tax
purposes, and (iv) allocations to the Member of Company loss and deduction (or
items thereof).
 
            6.2. Transferred Capital Accounts; Adjustments. Upon the Transfer of
all or any part of a Member’s Unit(s) and Interest in the Company, the Capital
Account of the transferor Member that is attributable to the transferred
interest shall carry over to the transferee Member, unless such Transfer causes
a termination of the Company for federal income tax purposes, in which case the
Capital Account that carries over to the transferee Member shall be adjusted in
accordance with Regulation §1.704-l(b)(2)(iv)(e).
 
            6.3. Return of Capital. Each Member is entitled to the return of his
Capital Contribution only by way of distributions made pursuant to Sections 7
and 12 hereof. No Member shall have the right to demand or receive any property
other than cash in return for that Member’s Capital Contribution or to bring an
action of partition against the Company or its property.
5

--------------------------------------------------------------------------------


 
            6.4. Profits and Losses; Allocations. The income (including tax
exempt income), gains, deductions, losses and credits of the Company shall be
determined in conformity with standard federal tax accounting principles
consistently applied and shall be allocated among the Members in the following
order:
 
6.4.1. First, to each Member in proportion to the aggregate net losses
heretofore allocated to all the Members to the extent that such net losses have
not heretofore been offset by allocations of net profits pursuant to this
Section 6.4.1. to the extent thereof;
 
6.4.2. Second, to each Member in proportion to and up to the amount of
Distributable Cash distributed under Section 7.1;
 
6.4.2.1. Profits in excess of Distributable Cash shall first be allocated among
the Members to the extent that a Member was allocated less profit than
Distributable Cash in prior years under Section 6.4.2.2. hereof; and
 
6.4.2.2. Profits in excess of Distributable Cash shall next be allocated among
the Members in proportion to their respective Interests in the Company.
 
6.4.3. The Company’s net profits from a Capital Transaction shall be allocated
among the Members, to the extent possible, to create positive balances in the
Members’ respective Capital Accounts that will result in liquidating
distributions pursuant to Section 12.2 hereof being made in the manner described
in Section 7.3 hereof.
 
6.4.4. The Company’s net losses for any Fiscal Year shall be allocated among the
Members in the following order:
 
6.4.4.1. First, to each Member in proportion to the aggregate net profits
heretofore allocated to all Members to the extent that such net profits have not
heretofore been offset by allocations of net losses pursuant to this
Section 6.4.4.1. to the extent thereof; and
 
6.4.4.2. Second, to the Members in proportion to such Member’s respective
Interest in the Company; provided, however, that in the event of a contribution
to the Company of property to which Section 704 of the Code applies, or a
revaluation of Company property pursuant to the Regulations, allocations of
items of depreciation, amortization and gain or loss, as computed for federal
income tax purposes, shall be made in a manner that takes into account the
variations between the adjusted tax basis of such property and its adjusted
value in accordance with the “Traditional Method” set forth in the Regulations.
 
            6.5. Qualified Income Offset; Minimum Gain Chargeback.
Notwithstanding the provisions of Section 6.4 hereof:
 
6.5.1. A Member shall not be allocated items of loss, deduction or nondeductible
noncapitalizable expenditure (“Loss Items”) to the extent such an allocation
would cause or increase a negative balance in such Member’s Capital Account as
of the close of
6

--------------------------------------------------------------------------------


 
any taxable year in excess of the sum of (i) the amount of such balance the
Member is obligated or deemed obligated to restore pursuant to the Regulations,
and (ii) to the extent not taken into account under clause (i), the amount of
any loan with respect to which the Member is treated as bearing the risk of loss
pursuant to the Regulations. Any Loss Items prohibited to be allocated to a
Member by reason of this Section 6.5.1. shall be allocated to or among the other
Members as provided in this Section 6 and the applicable Regulations.
 
6.5.2. If there is a net decrease in Company minimum gain (as defined in the
Regulations) or in minimum gain attributable to Member nonrecourse debt (as
defined in the Regulations) during a Company Fiscal Year, the Members shall be
allocated items of Company income and gain (“Income Items”) in accordance with
the Regulations. This Section 6.5.2. is intended to comply with the minimum gain
chargeback requirement of the Regulations, and shall be interpreted and applied
consistently therewith.
 
6.5.3. If a Member unexpectedly receives an adjustment, allocation or
distribution described in the Regulations which results in a negative balance in
such Member’s Capital Account in excess of the sum described in Section 6.5.1.
above, Income Items (consisting of a pro-rata portion of each item of Company
income, including gross income, and gain) shall be allocated to such Member in
an amount and a manner sufficient to eliminate such excess deficit balance as
quickly as possible. This Section 6.5.3. is intended to comply with the
qualified income offset requirement of the Regulations, and shall be interpreted
and applied consistently therewith.
 
6.5.4. If (i) any Loss Items shall be specifically allocated pursuant to
Section 6.5.1. hereof, and the Member to whom such Loss Items has been allocated
does not have a related share of minimum gain (within the meaning of the
Regulations) or minimum gain attributable to Member nonrecourse debt (within the
meaning of the Regulations), or (ii) any Income Items shall be specially
allocated pursuant to Section 6.5.2. or 6.5.3. hereof, then as quickly as
possible thereafter (but not in such a manner as to violate the provisions of
any part of this Section 6.5) Income Items and Loss Items shall be allocated to
such Member to reverse such special allocations. The intention of this
Section 6.5.4. is to cause the ultimate adjustment of all Capital Accounts to
such balances as they would have had if no special allocations had been made
pursuant to Sections 6.5.1., 6.5.2. or 6.5.3. hereof during the Term but the
limitation set forth in Section 6.5.1. above had instead been applied
immediately prior to the liquidation of the Company taking into account all
Income Items and Loss Items incurred at any time during the Term.
 
7. CASH DISTRIBUTIONS
 
            7.1. Distributable Cash. Distributions of Distributable Cash to the
Members shall be made within five business days of the Company’s receipt of a
distribution pursuant to Section 5.1(a) of the Merit Capital Advance LLC
Agreement. Distributable Cash shall be distributed to the Members in accordance
with their Interests in the Company; provided, however, if the Class A Member
reasonably determines that such distribution constitutes a capital transaction
of Merit Capital Advance, LLC, then such distribution shall be deemed Capital
Transaction Proceeds and distributed pursuant to Section 7.3. All other
distributions shall be made at the sole discretion of the Class A Member.
7

--------------------------------------------------------------------------------


 
            7.2. Tax Distributions. The Company shall, at any time it receives a
tax distribution pursuant to the Merit Capital Advance LLC Agreement, distribute
the pro rata amount of such distribution to each Member. Any amount distributed
pursuant to this Section 7.2 shall be deemed to be an advance distribution of
amounts otherwise distributable to the Members pursuant to Section 7.1 and shall
reduce the amounts that would subsequently otherwise be distributed to the
Members pursuant to Section 7.1.
 
            7.3. Capital Transaction Proceeds. Distributions of Capital
Transaction Proceeds to the Members shall be made in the manner, and at such
time, as solely determined by the Class A Member but in no event later than
sixty (60) days following the Capital Transaction giving rise to such proceeds.
Capital Transaction Proceeds shall be distributed to the Members with positive
Capital Account balances, pro rata, in proportion to the Members’ respective
positive Capital Account balances until each Member’s Capital Account balance is
zero and any excess Capital Transaction Proceeds shall be distributed, pro rata,
in proportion to the Member’s respective Interest in the Company.
 
8. MANAGEMENT OF THE COMPANY
 
            8.1. Management. Except as otherwise expressly stated elsewhere in
this Agreement, the business and affairs of the Company shall be managed solely
by the Class A Member.
 
            8.2. Powers of the Class A Member. Subject to this Agreement, the
Class A Member shall have the exclusive right to manage the business of the
Company and is hereby authorized to take any action of any kind and to do
anything and everything it deems necessary in accordance with the provisions of
this Agreement. The Class A Member shall take all actions which may be necessary
or appropriate for the continuation of the Company’s valid existence as a
limited liability company under the laws of the State of Delaware, and to
qualify the Company to do business in such other jurisdictions as required by
law. All decisions concerning the management of the Company shall be made by the
Class A Member. Except as otherwise provided in this Agreement or by nonwaivable
provisions of the Act, the Class B Members shall not be entitled to vote on any
matters concerning the management of the Company, or have the authority to bind
the Company. The Class A Member shall have the power to do any and all acts
necessary or convenient to or for the furtherance of the purposes described
herein, including all powers, statutory or otherwise, possessed by the Members
under the laws of the State of Delaware.
 
Unless authorized in writing to do so by this Agreement or by the Class A
Member, no attorney-in-fact, employee or other agent of the Company shall have
any power or authority to bind the Company in any way, to pledge its credit or
to render it liable pecuniarily for any purpose.
 
            8.3. Meeting of Members.
 
8.3.1. No annual meetings of the Members shall be held.
 
8.3.2. Special meetings of the Members for any proper purpose or purposes may be
called at any time by the Class A Member. Only business within the purpose or
8

--------------------------------------------------------------------------------


 
purposes described in the notice (or waiver thereof) provided by the Class A
Member to the Members may be conducted at a special meeting of the Members.
 
8.3.3. Any action to be taken at any meeting of Members may be taken without a
meeting, without prior notice, and without a vote, if a consent or consents in
writing, setting forth the action so taken, shall be signed by the holder or
holders of a majority of the Interests in the Company. Every written consent
shall bear the date of signature of each Member who signs the consent.
 
            8.4. Exculpation and Indemnification.
 
8.4.1. The Class A Member shall not be held liable to the Company or to any
Member for any loss suffered by the Company unless such loss is caused by the
Class A Member’s gross negligence, willful misconduct or violation of law. The
Class A Member shall not be liable for errors in judgment or for any acts or
omissions that do not constitute gross negligence, willful and wanton misconduct
or violation of law. The Class A Member may consult with counsel and accountants
in respect of Company affairs and, provided the Class A Member acts in good
faith reliance upon the advice or opinion of such counsel or accountants, the
Class A Member shall not be liable for any loss suffered by the Company in
reliance thereon.
 
8.4.2. Subject to the limitations and conditions as provided in this Section
8.4, each Person who was or is made a party or is threatened to be made a party
to or is involved in any threatened, pending or completed action, suit or
proceeding, whether civil, criminal, administrative, arbitrative (hereinafter a
“Proceeding”), or any appeal in such a Proceeding or any inquiry or
investigation that could lead to such a Proceeding, by reason of the fact that
he or she, or a Person of whom he or she is the legal representative, is or was
a Class A Member of the Company or a director, officer, employee or agent of the
Class A Member, or while a Class A Member of the Company or a director, officer,
employee or agent of the Class A Member, is or was serving at the request of the
Company as a Class A Member, director, partner, venturer, proprietor, trustee,
employee, agent, or similar functionary of another foreign or domestic limited
liability company, corporation, partnership, joint venture, sole proprietorship,
trust, employee benefit plan or other enterprise shall be indemnified by the
Company to the fullest extent permitted by the Act, as the same exists or may
hereafter be amended (but, in the case of any such amendment, only to the extent
that such amendment permits the Company to provide broader indemnification
rights than such law permitted the Company to provide prior to such amendment)
against judgments, penalties (including excise and similar taxes and punitive
damages), fines, settlements and reasonable expenses (including, without
limitation, attorneys’ fees) actually incurred by such Person in connection with
such Proceeding, and indemnification under this Section 8.4 shall continue as to
a Person who has ceased to serve in the capacity which initially entitled such
Person to indemnity hereunder. The rights granted pursuant to this Section 8.4
shall be deemed contract rights, and no amendment, modification or repeal of
this Section 8.4 shall have the effect of limiting or denying any such rights
with respect to actions taken or Proceedings arising prior to any amendment,
modification or repeal. It is expressly acknowledged that the indemnification
provided in this Section 8.4 could involve indemnification for negligence or
under theories of strict liability.
9

--------------------------------------------------------------------------------



8.4.3. The right to indemnification conferred in this Section 8.4 shall include
the right to be paid or reimbursed by the Company the expenses incurred by a
Person of the type entitled to be indemnified under Section 8.4.2. who was, is
or is threatened to be made a named defendant or respondent in a Proceeding in
advance of the final disposition of the Proceeding and without any determination
as to the Person’s ultimate entitlement to indemnification. Upon request, the
Company shall pay such expenses incurred and to be incurred by any such Person
in advance of the final disposition of a Proceeding, upon receipt of an
undertaking by such Person to repay all amounts so advanced if it shall
ultimately be determined that such Person is not entitled to be indemnified
under this Section 8.4 or otherwise.
 
8.4.4. The right to indemnification and the advancement and payment of expenses
conferred in this Section 8.4 shall not be exclusive of any other right which a
Person may have or hereafter acquire under any law (common or statutory),
provision of the Certificate or this Agreement, vote of Members or disinterested
Class A Member or otherwise.
 
8.4.5. The Company may purchase and maintain insurance, at its expense, to
protect itself and any Member (or director, officer, employee or agent of the
Class A Member), or agent of the Company or is or was serving at the request of
the Company as a director, officer, partner, venturer, proprietor, trustee,
employee, agent or similar functionary of another foreign or domestic limited
liability company, corporation, partnership, joint venture, sole proprietorship,
trust, employee benefit plan or other enterprise against any amounts entitled to
be indemnified whether or not the Company would have the power to indemnify such
Person against such expense, liability or loss under this Section 8.4.
 
8.4.6. If this Section 8.4 or any portion hereof shall be invalidated on any
ground by any court of competent jurisdiction, then the Company shall
nevertheless indemnify and hold harmless the Class A Member or any other Person
indemnified pursuant to this Section 8.4 as to any amounts entitled to be
indemnified under Section 8.4.2. to the full extent permitted by any applicable
portion of this Section 8.4 that shall not have been invalidated and to the
fullest extent permitted by applicable law.
 
            8.5. Reliance by Third Parties. Third parties dealing with the
Company shall be entitled to rely conclusively upon the power and authority of
the Class A Member. Any corporation, trust, partnership, or other business
entity called upon to Transfer any property to or from the name or account of
the Company shall be entitled to rely on instructions or assignments signed by
the Class A Member without inquiry as to the authority of the Person signing or
purporting to sign such instructions or assignments and without inquiry as to
the validity of the Transfer.
 
            8.6. Class A Member Has No Exclusive Duty to Company. The Class A
Member shall devote to the Company such time and effort as may be necessary for
the proper performance of its duties hereunder. The Class A Member shall not be
required to manage the Company as its sole and exclusive function and it may
have other business interests and may engage in other activities in addition to
those relating to the Company. Neither the Company nor any other Member shall
have any right, by virtue of this Agreement, to share or participate in such
other investments or activities of the Class A Member or to the income or
proceeds derived
10

--------------------------------------------------------------------------------


 
from such investments or activities. The Class A Member shall incur no liability
to the Company or any other Member as a result of engaging in any other business
or venture.
 
            8.7. Tax Matters Member. The Class A Member is designated as the tax
matters member under § 6231(a)(7) of the Code or under comparable provisions of
state or local tax laws and shall have the duties and authority of a tax matters
member as specified in the Code and the Regulations or under comparable
provisions of state or local tax laws.
 
            8.8. Company Expenses. All reasonable third party expenses incurred
by the Class A Member (or any third party hired by the Class A Member) for
performing the services in performing its duties and obligations hereunder shall
constitute operating expenses of the Company. The Class A Member shall not be
required to use its own funds in carrying out any of its responsibilities under
this Agreement. If the Class A Member uses its own funds to pay for any
operating expenses of the Company, the Company shall reimburse the Class A
Member within ten (10) days following receipt of evidence of such expenditure
made by the Class A Member out of its own funds. The Members shall pay their own
legal and other expenses in connection with the negotiation and execution of
this Agreement.
 
            8.9. Tax Elections. The Company shall be treated, and shall file its
tax returns, as a partnership for federal, state and local income and other tax
purposes. All elections permitted to be made by the Company under the Code shall
be made by the Class A Member. Notwithstanding the foregoing, no election shall
be made by the Company or the Class A Member for the Company to be excluded from
the application of any of the provisions of Subchapter K, Chapter 1 of Subtitle
A of the Code or from any similar provisions of any state tax laws.
 
9. LIABILITY AND RIGHTS OF MEMBERS
 
            9.1. No Participation in Management. Except as otherwise provided
herein, the Members shall not participate in the management or control of
Company business, nor shall the Members transact any business for the Company,
nor shall the Members have the power to act for or bind the Company, said powers
being vested exclusively in the Class A Member.
 
            9.2. No Personal Liability. No Member, employee or agent of the
Company shall have any personal liability, whether to the Company, to any of the
Members or to the creditors of the Company, for the debts, obligations or
liabilities of the Company or any losses beyond the amount committed by the
Member to the capital of the Company. No Member shall be personally liable for
the return of any Capital Contribution made to the Company by another Member.
 
            9.3. Death of a Member. The death of a Member shall not cause a
dissolution of the Company. Upon the death of a Member, the rights of such
Member to share in the Company profits and losses, to receive distributions of
Company funds and to transfer his or her Unit(s) and Interest in the Company
shall descend to and vest in his or her personal representatives or
successors-in-interest, subject to the terms and conditions of this Agreement,
and the Company shall continue as a limited liability company.
11

--------------------------------------------------------------------------------


 
10. BANKING; BOOKS AND RECORDS
 
            10.1. Banking. All funds of the Company shall be deposited and kept
in its name in such Company bank account or accounts as shall be designated by
the Class A Member. All withdrawals therefrom shall be made upon checks signed
by the Class A Member or its designee(s).
 
            10.2. Books and Records. Adequate accounting records of all Company
business shall be kept and these shall be open to inspection by any of the
Members at all reasonable times. The Company shall maintain its accounting
records and shall report for income tax purposes on the cash or accrual method
of accounting, as determined by the Class A Member.
 
            10.3. Tax Returns. The Class A Member shall cause all tax returns
for the Company to be prepared and timely filed with the appropriate
authorities, and shall provide copies of all such returns to the Members.
 
11. TRANSFERABILITY OF INTERESTS
 
            11.1. Member’s Unit(s) and Interest.  A Member may not Transfer all
or part of its Unit(s) or Interest in the Company to a Person (hereinafter
sometimes referred to as an “Assignee”) unless such Transfer is made in
accordance with the provisions of this Section 11. Any purported Transfer in
violation of the provisions of this Section 11 shall be null and void and any
non-transferring Member, in addition to any other remedies available under this
Agreement and at law, in equity and otherwise, may seek to enjoin such Transfer
and the transferring Member, or its legal representatives, agrees to submit to
the jurisdiction of any court of the State of Delaware and to be bound by any
order of such court enjoining such purported Transfer. An Assignee who receives
all or a portion of a Member’s Unit(s) and Interest in the Company in a Transfer
made in accordance with the provisions of this Section 11 shall be entitled to
receive all distributions, allocations and economic benefits attributable to the
interest transferred to such Assignee, but such Assignee shall in no event be
admitted to the Company as a substitute Member unless the additional
requirements set forth in Section 11.5.3. below are satisfied.
 
            11.2. Permitted Transfers. A Member shall be permitted to Transfer
all or a portion of its economic interests in the Company in each of the
following circumstances:
 
11.2.1. If such Transfer is made with the consent of the Class A Member, which
consent may be granted or withheld in the Class A Member’s sole discretion;
 
11.2.2. Such Transfer is made to one or more members of the Member’s Immediate
Family (as defined below) or to a trust, partnership, corporation or limited
liability company established for the benefit of the Member or member of the
Member’s Immediate Family, provided that such transferring Member retains all of
the voting rights of the Unit(s) and Interest in the Company transferred;
11.2.3. In the case of one or more Units and Interest in the Company held by a
trust, such Transfer is to the beneficiary or beneficiaries of such trust; or

12

--------------------------------------------------------------------------------


11.2.4. Such Transfer is made by the Class A Member to a Lender in connection
with and as security for a loan; or
 
11.2.5. Such Transfer is made upon the death of the Member, by will or intestate
succession.
 
As used herein, “Immediate Family” means with respect to a Person who is an
individual, his or her spouse, his or her descendants, and his or her parents.
In the case of a Transfer permitted under this Section 11.2, the Assignee of the
transferred interest shall hold such transferred interest subject to the terms
of this Agreement, including the restrictions on Transfers contained in this
Section 11.
 
            11.3. Involuntary Transfers. If any Member becomes bankrupt or
insolvent, or if all or any portion of a Member’s Unit(s) and Interest in the
Company is Transferred or threatened to be Transferred involuntarily or by
operation of law (other than a Transfer resulting from the death of such
Member), the Company and the other Members shall have the right, but not the
obligation, to purchase such Member’s Unit(s) and Interest in the Company for
its fair market value, based upon such Member’s right to share in distributions
from the Company. The fair market value shall be determined by an independent
appraisal performed by a certified public accountant or other qualified
appraiser selected by the Class A Member. Such independent appraisal shall take
all relevant facts and circumstances into account, including, without
limitation, minority discounts, lack of liquidity and restrictions on Transfer.
At least twenty-five percent (25%) of such purchase price shall be paid in cash,
with the remainder payable by means of a promissory note bearing interest at the
rate of two (2) percentage points in excess of the rate of interest published
from time to time in the Wall Street Journal as the prime rate of interest in
effect on the date of such purchase, but in no event shall the interest rate be
greater than the maximum rate permitted by law, and payable in equal quarterly
payments over a period not to exceed five (5) years.
13

--------------------------------------------------------------------------------


 
            11.4. Additional Requirements for Assignment.
 
11.4.1. Notwithstanding any rule of law to the contrary, no Transfer, however
accomplished, whether voluntary or involuntary, of a Member’s Unit(s) and
Interest in the Company, although otherwise permitted under this Section 11,
shall be recognized by the Company unless and until (i) the assigning Member has
given written notice thereof to the Class A Member; (ii) the Assignee agrees in
writing to be bound by all of the terms of this Agreement and to assume all
obligations hereunder with respect to the assigning Member’s Unit(s) and
Interest in the Company, and executes and delivers such other instrument in form
and substance satisfactory to the Class A Member as it may reasonably deem
necessary and desirable; and (iii) the Assignee pays or obligates himself to
pay, as the Class A Member may determine, all reasonable expenses connected with
such substitution, including but not limited to the cost of preparing and filing
any amendment of the Certificate. If the Member is deceased or incompetent,
certified copies of any court order or documents may be submitted in lieu of the
document which the assigning Member is required to submit under clause (i),
above.
 
11.4.2. Unless the Class A Member shall otherwise consent, no Transfer shall be
permitted if such Transfer would result in termination or deemed termination of
the Company pursuant to section 708(b)(1)(B) of the Code.
 
11.4.3. If a Transfer of a Member’s Unit(s) and Interest in the Company
satisfies the other requirements of this Section 11, the Assignee shall be
entitled to the distributions and allocations to which the assigning Member
would have been entitled with respect to such interest, but such Assignee shall
only become a substitute Member entitled to exercise the assigning Member’s
other rights under this Agreement if: (i) the Class A Member consents to such
substitution (or, in the case of an Assignee of the Manger’s Unit(s) and
Interest in the Company, the Members holding in the aggregate equal to or
greater than fifty-one percent (51%) of the Member Interests in the Company
consent to such substitution), which consent may be withheld for any reason
which the Class A Member or Members deems appropriate or for no reason; and (ii)
the assigning Member grants the Assignee such right, provided, however, that
such grant shall be deemed to have been given in the event of a Transfer which
occurs by reason of the death, incompetency or bankruptcy of the assigning
Member.
 
11.4.4. Upon the admission of a substitute Member in accordance with this
Section 11.5, Schedule A to this Agreement shall be amended to reflect the
current list of Members and their respective Unit(s) and Interests in the
Company.
 
            11.5. Securities Law Representation. The Members and any assignee of
an interest of any Member hereby represent, warrant and acknowledge to the
Company that:
 
11.5.1. the Member or assignee is acquiring its Member Interest for its own
account for investment and not with a view to, or for resale in connection with,
any distribution or public offering thereof within the meaning of the Securities
Acts, or other applicable securities law or regulations; and
 
11.5.2. the Member’s or assignee’s Member Interest may only be disposed of
pursuant to an effective registration statement filed under the Securities Acts,
or
14

--------------------------------------------------------------------------------


 
pursuant to an exemption from the registration requirements of the Securities
Acts; the Company has not filed such a registration statement nor has any
obligations to do so, nor has agreed to do so, nor contemplates doing so in the
future; and in the absence of such a registration statement or such an
exemption, the Member may have to hold its Member Interest indefinitely and may
be unable to liquidate it in case of a financial emergency.
 
            11.6. Repurchase Option.
 
11.6.1. In the event a Class B Member other than Crit DeMent or Miles Herman is
no longer employed by the Class A Member or any of its Affiliates (the
“Separation”), such Member’s Units will be subject to repurchase at the option
of the Company pursuant to the terms and conditions set forth in this
Section 11.6 (the “Repurchase Option”).
 
11.6.2. The purchase price for each Unit will be the fair market value of such
Unit. The fair market value shall be determined by the manner described in
Section 11.3.
 
11.6.3. The Company shall have a one time right to exercise such option by
giving notice to such Member to purchase all, but not less than all, of such
Member’s Units by delivering written notice (the “Repurchase Notice”) to the
Member within sixty (60) days after the Separation.
 
11.6.4. The closing of the purchase of the Units pursuant to the Repurchase
Option shall take place on the date designated by the Company in the Repurchase
Notice, which date shall not be more than thirty (30) days nor less than five
(5) days after the delivery of such notice or after the receipt by the Company
of a binding determination of the Units’ fair market value, whichever is later.
The Company will pay for the Units to be purchased by it pursuant to the
Repurchase Option by a check or wire transfer of funds. At least twenty-five
percent (25%) of such purchase price shall be paid in cash, with the remainder
payable by means of a promissory note bearing interest at the rate of two (2)
percentage points in excess of the rate of interest published from time to time
in the Wall Street Journal as the prime rate of interest in effect on the date
of such purchase, but in no event shall the interest rate be greater than the
maximum rate permitted by law, and payable in equal quarterly payments over a
period not to exceed five (5) years.
 
12. TERMINATION AND LIQUIDATION
 
            12.1. Termination. The existence of the Company shall terminate upon
the occurrence of any of the following:
 
12.1.1. Upon the written consent of the Members holding in the aggregate equal
to or greater than fifty-one percent (51%) of the Interests in the Company; or
 
12.1.2. Upon entry of a decree of judicial dissolution pursuant to the Act.
15

--------------------------------------------------------------------------------



On the occurrence of an event described in Section 12.1, the Company shall be
liquidated, and the affairs of the Company shall be wound up in accordance with
the provisions of Section 12.2.
 
            12.2. Liquidation. Upon the dissolution of the Company its assets
shall be sold and reduced to cash and/or distributed in kind to the Members as
provided in this Section 12.2. After the payment of all expenses and charges and
the establishment of any reserve deemed by the Class A Member to be necessary or
appropriate for the payment of any contingent or unsettled claims, all available
cash and any remaining assets of the Company shall be distributed to the Members
in proportion to their respective Capital Accounts, to the extent the sums are
positive, and then in accordance with their respective Interests in the Company,
subject to the prior discharge of any liabilities of the Company, first to
outside creditors in order of legal priority and then to the Members (except
liabilities arising from their respective rights to participate in distributions
hereunder) and to the payment or setting aside of an amount sufficient to pay
the costs of dissolution and winding up.
 
For purposes of making such liquidation distributions, the Capital Accounts of
the Members shall be adjusted to reflect all Capital Account adjustments for the
Company’s taxable year during which such liquidation occurs (other than those
made pursuant to the preceding portions of this paragraph) and after adjustment
for all items of unrealized income, gain, loss or deduction inherent in any
property to be distributed to the Members that have not been previously
reflected in their Capital Accounts, determined as if there had been a taxable
disposition of the distributed property for its fair market value on the date of
liquidation.
 
If any Member has a deficit balance in his Capital Account (after giving effect
to all contributions, distributions, and allocations for all taxable years,
including the year during which such liquidation occurs), such Members shall
have no obligation to make any contribution to the capital of the Company with
respect to such deficit, and such deficit shall not be considered a debt owed to
the Company or to any other Person for any purpose whatsoever.
 
In the event the Company is “liquidated” within the meaning of Regulations
Section 1.704-1(6)(2)(ii)(g), distributions shall be made pursuant to this
Section 12 to the Member’s who have positive Capital Accounts in compliance with
Regulations Section 1.704-1(b)2)(ii)(b)(2). Notwithstanding anything to the
contrary, in the event the Company is liquidating within the meaning of
Regulations Section 1.704-1(b)(2)(ii)(g), and liquidated under this Section 12,
liquidating distributions shall be made pursuant to this Section by the end of
the taxable year in which the Company is liquidated, or if later, within 90 days
after the date of such liquidation. Distributions pursuant to the preceding
sentence may be made to a trust for the purpose of an orderly liquidation of the
Company by the trust in accordance with the Act. Notwithstanding any other
provision of this Section 12, in the event the Company is liquidated within the
meaning of Regulations Section 1.704-1(b)(2)(ii)(g) but the Company is not
liquidated under this Section 12, the property of the Company shall not be
liquidated, the Company’s liabilities shall not be paid or discharged, and the
Company’s affairs shall not be wound up. Instead, the Company shall be deemed to
have liquidated and reconstituted in the manner provided in the Regulations
under Code Section 704.
16

--------------------------------------------------------------------------------



13. MISCELLANEOUS
 
  13.1. Amendments. Subject to the provisions of Section 13.13, amendments to
this Agreement shall become effective only upon the execution of a written
instrument describing said amendment and signed by the Members holding in the
aggregate equal to or greater than fifty-one percent (51%) of the Interests in
the Company. Notwithstanding the foregoing, the Class A Member (pursuant to the
Class A Member’s power of attorney from Member), without the consent of any
Member, may amend any provision of this Agreement, and execute, swear to,
acknowledge, deliver, file, and record whatever documents may be required in
connection therewith, to reflect:
 
13.1.1. a change in the name of the Company, in the registered office or
registered agent of the Company, or in the location of the principal place of
business of the Company;
 
13.1.2. the admission, substitution, or removal of a Member in accordance with
this Agreement;
 
13.1.3. a change that the Class A Member has determined is reasonable and
necessary or appropriate to qualify or register, or continue the qualification
or registration of, the Company as a limited liability company (or a partnership
in which the Member has limited liability) under the laws of any state or which
change is necessary or advisable in the opinion of the Class A Member to ensure
that the Company will not be treated as an association taxable as a corporation
for federal income tax purposes;
 
13.1.4. a change that (i) the Class A Member has determined does not adversely
affect the Members in any material respect, or (ii) is necessary or desirable to
satisfy any requirements, conditions, or guidelines contained in any opinion,
directive, order, ruling, or regulation of any federal or state agency or
judicial authority or contained in any federal or state statute; or
 
13.1.5. an amendment that is necessary, in the opinion of counsel to the
Company, to prevent the Company or the Class A Member or its directors,
officers, employees, agents, or representatives from in any manner being
subjected to the “plan asset” regulations adopted under the Employee Retirement
Income Security Act of 1974, as amended.
 
Notice to Members of an amendment pursuant to this Section 13.1 shall not be
necessary.
 
13.2. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to the
conflicts of law rules of such jurisdiction.
 
13.3. Headings. The headings herein have been included for convenience of
reference only and shall not be considered in interpreting this Agreement.
 
13.4. Integration. This Agreement constitutes the sole agreement among the
Members with respect to the subject matter hereof and shall supersede all oral
agreements and prior writings with respect to the subject matter hereof.
 
17

--------------------------------------------------------------------------------


13.5. Successors and Assigns. This Agreement shall inure to the benefit of, and
be binding upon, the parties hereto and their respective administrators,
executors, legal representatives, heirs, successors and permitted assigns.
 
13.6. Severability. If any provision of this Agreement is held to be invalid,
the same shall not affect the remaining provisions of this Agreement, which
shall continue in full force and effect.
 
13.7. Counterparts. This Agreement may be executed in counterparts, and by
facsimile signature, each of which shall be deemed to be an original but all of
which together shall constitute one and the same Agreement.
 
13.8. Dissociation. Each Member does hereby waive any right to dissociate or the
right to take any other action which might otherwise be available to such Member
for the purpose of severing his relationship with the Company, or such Member’s
Unit(s) and Interest in the Company from the Unit(s) and Interests in the
Company of the other Members until the end of the Term, except as otherwise
provided in Section 11 hereof.
 
13.9. Notices. All notices required to be given pursuant to this Agreement shall
be given personally or be sent by hand delivery, certified mail, return receipt
requested, overnight express delivery service, telegram, telex, or telecopy to
the addresses specified on Schedule A or, for a Member who shall become a Member
after the execution hereof, on the joinder or other agreement executed by such
Member (or any superseding addresses specified by proper notice) with all
postage or other charges of conveyance prepaid and shall be effective upon the
earlier of the actual receipt thereof or the second day (excluding weekends and
Federal holidays) after the proper sending thereof.
 
13.10. Execution of Documents. The Members agree that they shall execute the
Certificate or any amendment thereto or any other instrument necessary to carry
our the terms of this Agreement and the actions contemplated hereby.
 
13.10.1. Authority. Nothing herein shall serve to limit or otherwise diminish
the authority of the Class A Member to take any and all actions as are permitted
in the Agreement.
 
13.10.2. Prevailing Party. The prevailing party in any arbitration and/or
litigation shall be entitled to be reimbursed by the non-prevailing party for
all attorney’s fees and costs.
 
13.11. Power of Attorney. The Members hereby make, constitute and appoint the
Class A Member as their true and lawful attorney, to make, sign, execute,
acknowledge and file with respect to the Company;
 
13.11.1. such formation documents and such amended formation documents as may be
required by law or pursuant to the provisions of this Agreement;
 
13.11.2. all documents required to qualify the Company to do business in other
states;
18

--------------------------------------------------------------------------------


13.11.3. documents of transfer of Member Interests and all other instruments to
effect said transfers in the event the provisions of this Agreement have been
complied with; and
 
13.11.4. all documents required to reflect the dissolution and termination of
the Company after it has been dissolved or terminated in accordance herewith.
 
The foregoing power of attorney is hereby declared to be irrevocable and is a
power coupled with an interest, and it shall survive and not be affected by the
subsequent death, incompetency, legal disability, withdrawal, dissolution,
bankruptcy, insolvency or termination of any Member or the transfer of all or
any portion of a Member Interest, and shall extend to each Member’s heirs, legal
representatives, successors and assigns.

 
[SIGNATURES CONTAINED ON FOLLOWING PAGE]
19

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Members have executed this Agreement as of the day and
year first above written.
 
Class A Member:


LEAF Financial Corporation




By: _______________________________
Name:
Title:




Class B Members:




___________________________________
Crit DeMent




___________________________________
Miles Herman




___________________________________
Robert Moskovitz




___________________________________
David English




___________________________________
Matthew Goldenberg




___________________________________
Nicholas Capparelli





= 1 LW: 264452.2LW: 264452.2

20

--------------------------------------------------------------------------------


SCHEDULE A TO
LIMITED LIABILITY COMPANY AGREEMENT
OF
LEAF VENTURES, LLC
 


 
Name of Members
 
Capital
Contribution
 
Units
 
Interests in the Company
 
LEAF Financial Corporation
$
2,500,000
 
920
92.0
%
Crit DeMent
   
0
   
20
   
2.0
%
Nicholas Capparelli
   
0
   
20
 1  
2.0
%
Miles Herman
   
0
   
15
   
1.5
%
Robert Moskovitz
   
0
   
10
   
1.0
%
David English
   
0
   
10
   
1.0
%
Matthew Goldenberg
   
0
   
5
   
0.5
%
Totals
 
$
2,500,000
   
1,000
   
100
%

1 Mr. Capparelli’s Units are subject to the conditions set forth in Section 5.8.
 
Unless otherwise noted in the books and records of the Company, Members’
addresses are as follows:
 
Class A Member:
 
LEAF Financial Corporation
1818 Market Street
9th Floor
Philadelphia, PA 19103
Attn: Chief Executive Officer
 
Each Class B Member:
 
c/o LEAF Financial Corporation
1818 Market Street
9th Floor
Philadelphia, PA 19103
 

--------------------------------------------------------------------------------

